
	

113 HR 1133 RH: Presidential Library Donation Reform Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 83
		113th CONGRESS
		1st Session
		H. R. 1133
		[Report No.
		  113–118]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 13, 2013
			Mr. Duncan of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		
			June 20, 2013
			Additional sponsor: Mr.
			 Cummings
		
		
			June 20, 2013
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend title 44, United States Code, to
		  require information on contributors to Presidential library fundraising
		  organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Library Donation Reform
			 Act of 2013.
		2.Presidential
			 libraries
			(a)In
			 generalSection 2112 of title 44, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(h)Presidential
				library fundraising organization reporting requirement
						(1)Reporting
				requirementNot later than 15
				days after the end of a calendar quarter and until the end of the requirement
				period described in paragraph (2), each Presidential library fundraising
				organization shall submit to the Archivist information for that quarter in an
				electronic searchable and sortable format with respect to every contributor who
				gave the organization a contribution or contributions (whether monetary or
				in-kind) totaling $200 or more for the quarterly period.
						(2)Duration of
				reporting requirementThe
				requirement to submit information under paragraph (1) shall continue until the
				later of the following occurs:
							(A)The Archivist has
				accepted, taken title to, or entered into an agreement to use any land or
				facility for the Presidential archival depository for the President for whom
				the Presidential library fundraising organization was established.
							(B)The President
				whose archives are contained in the deposit no longer holds the Office of
				President.
							(3)Information
				required to be publishedThe Archivist shall publish on the
				website of the National Archives and Records Administration, within 30 days
				after each quarterly filing, any information that is submitted under paragraph
				(1), without a fee or other access charge, in a searchable, sortable, and
				downloadable database.
						(4)Submission of
				false material information prohibited
							(A)Individual
								(i)ProhibitionIt shall be unlawful for any person who
				makes a contribution described in paragraph (1) to knowingly and willfully
				submit false material information or omit material information with respect to
				the contribution to an organization described in such paragraph.
								(ii)PenaltyThe
				penalties described in section 1001 of title 18, United States Code, shall
				apply with respect to a violation of clause (i) in the same manner as a
				violation described in such section.
								(B)Organization
								(i)ProhibitionIt shall be unlawful for any Presidential
				library fundraising organization to knowingly and willfully submit false
				material information or omit material information under paragraph (1).
								(ii)PenaltyThe penalties described in section 1001 of
				title 18, United States Code, shall apply with respect to a violation of clause
				(i) in the same manner as a violation described in such section.
								(5)Prohibition on
				contribution
							(A)In
				generalIt shall be unlawful for a person to knowingly and
				willfully—
								(i)make a
				contribution described in paragraph (1) in the name of another person;
								(ii)permit his or her
				name to be used to effect a contribution described in paragraph (1); or
								(iii)accept a
				contribution described in paragraph (1) that is made by one person in the name
				of another person.
								(B)PenaltyThe
				penalties set forth in section 309(d) of the Federal Election Campaign Act of
				1971 (2 U.S.C. 437g(d)) shall apply to a violation of subparagraph (A) in the
				same manner as if such violation were a violation of section 316(b)(3) of such
				Act (2 U.S.C. 441b(b)(3)).
							(6)Regulations
				requiredThe Archivist shall
				promulgate regulations for the purpose of carrying out this subsection.
						(7)DefinitionsIn
				this subsection:
							(A)InformationThe
				term information means the following:
								(i)The amount or
				value of each contribution made by a contributor referred to in paragraph (1)
				in the quarter covered by the submission.
								(ii)The source of
				each such contribution, and the address of the entity or individual that is the
				source of the contribution.
								(iii)If the source of
				such a contribution is an individual, the occupation of the individual.
								(iv)The date of each
				such contribution.
								(B)Presidential
				library fundraising organizationThe term Presidential
				library fundraising organization means an organization that is
				established for the purpose of raising funds for creating, maintaining,
				expanding, or conducting activities at—
								(i)a
				Presidential archival depository; or
								(ii)any facilities
				relating to a Presidential archival
				depository.
								.
			(b)ApplicabilitySection
			 2112(h) of title 44, United States Code (as added by subsection (a))—
				(1)shall apply to an
			 organization established for the purpose of raising funds for creating,
			 maintaining, expanding, or conducting activities at a Presidential archival
			 depository or any facilities relating to a Presidential archival depository
			 before, on, or after the date of the enactment of this Act; and
				(2)shall only apply
			 with respect to contributions (whether monetary or in-kind) made after the date
			 of the enactment of this Act.
				
	
		June 20, 2013
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
